DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The communications received 1/25/2021 have been filed and considered by the Examiner. Claims 1-12, 14-27, 30-31, and 49-57 are pending.

Election/Restrictions
Claims 32-35, 42-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected duplex module and media layer feed mechanism, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021. The withdrawn claims have been cancelled by the Applicant in the reply filed on 01/25/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“printing module” in claims 1, 3-4, and 30-31 which is tied to “a print head” or functionally similar structure [see pg. 3 of the instant specification].

“cutting means” in claim 1 for purposes of examination interpreted to mean any structure that can cut. 
“bonding means” in claim 1 for purposes of examination interpreted to mean any structure that can aid in helping things to stay together.
“transport means” in claims 1, 5, and 22 which is tied to “a roller” and “a pick and place grab head” or functionally similar structure [see pg. 14 of the instant specification]. 
“feed mechanism” in claims 5, 7, 15-17, 25-27, and 31 which is tied to “a roller” and “pick and place head” or functionally similar structure [see pg. 15 of the instant specification]
“collator module” in claims 31 and 49 for purposes of examination interpreted to mean any structure that can collect.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-21, 23-25, 30-31, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,751,939 hereinafter ‘939 in view of Best (US 5,515,599) hereinafter BEST. 

	As for claim 1, ‘939 claims a 3D printer which includes a printer and a builder in a housing [claim 1]. The builder has a build plate, an adhesive dispenser, a cutter, and a bonder [claim 1]. There is a media passage (path) in the housing between a media input and the build location [claim 1]. There is a transport means to transport the media layer from the input along the passage to the print location and to transport the printed layer from the printer to the builder [claim 1].
	‘939 does not claim a pick and place head as a part of the transport means.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the robot of BEST to the transport means of ‘939 in order to allow for speedy and efficient processing and assembly of parts. 
Additionally the Examiner understands that a key advantage of BEST is the ability to orient the picked up object properly before the next process along with determining any important measurements in a time effective manner (such as bar-codes) [col. 4 l. 45-65]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the robot of BEST be capable of reaching all of the processes of ‘939 in order to be able to orient the object properly before the start of the next process and to determine any important measurements in a time effective manner.  

	As for claim 2, ‘939/BEST teach claim 1 and can do SDL [‘939: claim 2].

	As for claim 3, ‘939/BEST teach claim 1 and can do single or duplex printing [‘939: claim 7].

	As for claim 4, ‘939/BEST teach claim 1 and the integral location [‘939: claim 1].

As for claim 5, ‘939/BEST teach claim 1 and the Examiner understands from the Applicant’s specification that a sensor (such as a camera) attached to a feed mechanism that travels from the print to the build location would meet this claim [see instant specification pg. 16-17 and Fig. 2 #170 of the instant drawings] which the combination of ’939/BEST has (refer to the teachings of BEST) [BEST: col. 6 l. 1-3 and l. 33-37; col. 8 l. 9-31; col. 8 l. 56-67; col. 9 l. 25-39].

	As for claim 6, ‘939/BEST teach claim 5 and the sensor would be capable of detecting the marks. 

	As for claim 7, ‘939/BEST teach claim 1 and contains rollers [‘939: claim 1].

	As for claim 8, ‘939/BEST teach claim 1 and the method of using the apparatus does not distinguish from the combination [see e.g. MPEP 2114]. Otherwise as BEST is a robotic arm with a camera it would be capable of aligning layers [BEST: col. 3 l. 44-53, col. 6 l. 1-3 and l. 33-37; col. 8 l. 9-31; col. 8 l. 56-67; col. 9 l. 25-39].

	As for claim 9, ‘939/BEST teach claim 1 and the duplex with the capability to print on both sides [‘939: claims 7].


	As for claim 11, ‘939/BEST teach claim 1 and the sensor would be capable and the method of using the apparatus does not distinguish from the combination [see e.g. MPEP 2114].
	As for claims 12 and 14 ‘939/BEST teach claim 1 and as there is a printer it can print marks. Also the article worked upon does not distinguish from the article worked upon [see e.g. MPEP 2115].

	As for claim 15, ‘939/BEST teach claim 1 and includes a printer (which could print marks), feed roller, robotic arm with a camera, and a controller which would make it capable of aligning the print head with a set marks that could be produced by the printer [‘939: claims 1, 14, and 21; BEST: col. 3 l. 44-53, col. 6 l. 1-3 and l. 33-37; col. 8 l. 9-31; col. 8 l. 56-67; col. 9 l. 25-39].

	As for claim 18, ‘939/BEST teach claim 1 and the capability of inversion through a guide [‘939: claim 1].

	As for claim 19, ‘939/BEST teach claim 1 and the pick and place head [see claim 1].



	As for claim 21, ‘939/BEST teach claim 1 and the duplex printer and transport [‘939 claims 1 and 7].

	As for claim 23, ‘939/BEST teach claim 1 and the simultaneous operation is a method of using the apparatus and does not distinguish from the combination [see e.g. MPEP 2114].

	As for claim 24, ‘939/BEST teach claim 1 and the independent operation is a method of using the apparatus and does not distinguish from the combination [see e.g. MPEP 2114].

	As for claim 25, ‘939/BEST teach claim 1 and rollers and pick and place head which is capable of reaching the claimed locations (the print location and build module) [see claim 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second feed mechanism, i.e. duplicate an already existent feed mechanism. The courts have held that duplication is a prima facie obvious [see e.g. 2144.04(VI)(B)].

	As for claim 30, ‘939/BEST teach claim 7 and the method of using the apparatus does not distinguish from the combination [see e.g. MPEP 2114].



	As for claim 52-55 ‘939/BEST teach claims 1 and 49 and that there is a transport path and the two print stations for each side, the print head is movable between these two stations, the stations are co-located (as a part of the same apparatus) and apart (as separate stations) [‘939: claims 1 and 18].


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-27, 30-31, 49, and 51-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no structure in the claims or specification tied to: “adhesive dispensing means” in claim 1, “cutting means” in claim 1, “bonding means” in claim 1, and “collator module” in claims 31 and 49. Similarly claims 2-12, 14-27, 30-31, 49, and 51-57 are rejected as depending off of rejected claims.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no description of the print head being movable from one station to another in the specification. There is the suggestion that the print head is limited in its movements which implies that the print head would not be moving from station to station [see pg. 23 lines 21-30]. For this reason, the limitation lacks written description.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, 14-27, 30-31, 49, and 51-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “adhesive dispensing means” in claim 1, “cutting means” in claim 1, “bonding means” in claim 1, and “collator module” in claims 31 and 49 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient structure in the claims and/or specification to perform the stated function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 7, 15-17, and 25 recites the limitation "the feed mechanism" in claim 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is interpreted to be “the feed mechanism” of claim 5. Similarly dependent claims are rejected.



Claim 9 recites the limitation "the print module configured for duplex printing" in claim 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is interpreted to be “the print module configured for duplex printing” of claim 3.

Claims 12 and 14-15 recites the limitation "the marks" which is understood to be referring to “print marks” in claim 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is interpreted to be the “print marks” of claim 10.
Claims 14, 18-19 recites the limitation "the sheet" which is understood to be referring to “a sheet”/”sheet” in claims 16-17.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is interpreted to be the sheet of claims 16-17

Claims 17 and 19 recites the limitation "the feed roller" in claim 15.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is interpreted to be the “feed roller” of claim 15.




Claims 52 and 55-56 recite the limitation “the medium” there is insufficient basis for this limitation in the claim. For purposes of examination this claim is interpreted to refer to a media. Similarly dependent claims are rejected.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 14, 16, 19, 22-26, 31, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2011/0222081) hereinafter YAS and Colin et al (2015/0321255) hereinafter COLIN as applied to claim 1 in further view of Best (US 5,515,599) hereinafter BEST. 
As for claim 1, YAS teaches a 3D printer [Fig. 1; 0026] that employs sheets of paper as a media [0066] with a printer (color controlling module) [Fig. 1 #140; 0070] and a builder (sheet assembly mechanism) [Fig. 1 #150; 0070] in a housing (building module which is understood as depicted to be the whole printer including a housing boundary) [Fig. 1 #115; 0065]. The printer has a print head [Fig. 1 #141; 0070] to produce layers. The builder has a build plate (work platform) [Fig. 1 #155; 0071] to receive the layers. There are adhesive dispensers (mechanism) 
The 3D printer further has a continuous media passage inside of the housing between a media input and the build location [path from #131 to #132 of Figure 1]. There is a transporter to transport the layer from the media input along the media passage to the printer and then from the printer to the builder (a mechanical mechanism such as typical roller mechanisms) [0021; 0024; 0068; 0070; 0092]. 
It is the Examiner’s perspective that the boundary is sufficiently a housing. Should the Applicant disagree:
COLIN teaches that in an additive manufacturing apparatus (a device that performs laser sintering in a layer by layer fashion) [Fig. 1; 0001-9; 0048] in order to reduce contamination, a climate controlled enclosure is used to envelop the apparatus [0023].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the enclosure of COLIN to the printer of YAS in order to reduce contamination. 

YAS/COLIN do not teach the transporter comprising a pick and grab structure. 
BEST teaches a pick and place head (a robotic arm with an end effector) [col. 3 l. 44-53] that is speedy and efficient [col. 3 l. 63-67]. The end of the pick and place head is substantially capable of handling paper (as it has a flat surface that can apply vacuum and that can be changed according to “user’s needs” and also has a camera that can use machine vision to locate work pieces) [col. 6 l. 1-3 and l. 33-37; col. 8 l. 9-31; col. 8 l. 56-67; col. 9 l. 25-39].


As for claim 2, YAS/COLIN/BEST teach claim 1 and YAS further teaches that the apparatus is capable of SDL [see claim 1].

As for claim 3, YAS/COLIN/BEST teach claim 1 and YAS further teaches that the printer is capable of doing single media layers (using the print head) [0070].

As for claim 4, YAS/COLIN/BEST teach claim 1 and wherein the printer and builder are located integrally in a single housing (as only one housing is used) [see claim 1]. 
In the alternative: it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made the printer and builder as prima facie obvious [see e.g. MPEP 2144.04(V)(B)].

As for claim 5, YAS/COLIN/BEST teach claim 1 and YAS further teaches a controller that controls the transporter (as the controller controls the feeding operations) [0065], a sensor for sensing location/alignment of layers at the build location [Fig. 1 #180; 0080; 0088], a feeder that feeds a layer along the media (typical roller mechanisms which transport the layer to the other media) [see claim 1] and further teaches that typical color printing technology (color desktop printers) can be used [0070]. The Examiner understands from the Applicant’s specification that a sensor (such as a camera) attached to a feed mechanism that travels from the print to the build location would meet this claim [see instant specification pg. 16-17 and Fig. 2 #170 of the instant drawings] which the combination of YAS/COLIN/BEST has (refer to the teachings of BEST) [see claim 1]. 

As for claim 6, YAS/COLIN/BEST teach claim 5 and YAS further teaches that the sensor is operable to sense the location of a medial layer [see claim 5] and can also be employed to provide feedback of sensed information (as it is has camera connected to a computer) [see claim 5]. 

As for claim 7, YAS/COLIN/BEST teach claim 1 and the feed mechanism has both rollers and a pick and place head [see claim 1].



As for claim 9, YAS/COLIN/BEST teach claim 3 and further a duplex printer [see claim 3]. The limitation “the print module configured for duplex printing of the medium, wherein a first image of an image pair to be printed on a media layer is printed on a first side of the medium and a second image of the image pair is printed on the second side of the medium back to back to the first image to define a printed media layer of the object” is a manner of operating a device which will not be given further patentable weight [see MPEP 2115].

As for claim 10, YAS/COLIN/BEST teach claim 1 and “configured to print marks on a first side of a media layer in a first printing pass” is a manner of operating a device which will not be given further patentable weight [see MPEP 2115].

As for claims 12 and 14, YAS/COLIN/BEST teaches claim 1 and the elements of the marks are understood to be the article worked upon and do not distinguish the claimed apparatus from that of the prior art [see e.g. MPEP 2115]. 



As for claim 19, YAS/COLIN/BEST teach claim 1 and teach the pick and place head and tray and roller [see claim 1]. The apparatus would be capable of performing the stated function. Additionally a method of using the apparatus does not distinguish it from the prior art [see e.g. MPEP 2114].

	As for claim 22, YAS/COLIN/BEST teach claim 1 and YAS further teaches a feed tray (media cartridge which is substantially tray like) [Fig. 1 #130; 0080] and the configuration has substantially continuous transport by the transporter [see claim 1; Fig. 1 #131-132; 0070; 0072].

	As for claim 23, the simultaneous operation is a method of using the apparatus which does not distinguish from the prior art [see e.g. MPEP 2114].

	As for claim 24, the independent operability is a method of using the apparatus which does not distinguish from the prior art [see e.g. MPEP 2114].

As for claim 25, YAS/COLIN/BEST teach claim 5 and the feed mechanism is capable of reaching the claimed locations (printer and builder) [see claim 1]. A second feed mechanism would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second feed mechanism, i.e. duplicate an already prima facie obvious [see e.g. 2144.04(VI)(B)].


As for claim 26, YAS/COLIN/BEST teach claim 25 and YAS further teaches a media tray [see the rejection of claim 22] as BEST teaches a robotic arm used to transport, the apparatus would be capable of transporting the medial layers from the print location to the first feed tray [see claim 5]. 

As for claim 31, YAS/COLIN/BEST teach claim 1 and the collator is understood to correspond to the work platform, durometer/mechanism, and cutter mechanism of YAS as these features effectively collect the paper and bind them (as the durometer/mechanism can be used to apply additional adhesive) [Fig. 1 #143, 155, and #170; 0071; 0077-78]. and YAS/COLIN/BEST teach claim 5.
As for claim 49, YAS/COLIN/BEST teach claim 1 and the collator is understood to correspond to the work platform, durometer/mechanism, and cutter mechanism of YAS as these features effectively collect the paper and bind them (as the durometer/mechanism can be used to apply additional adhesive) [Fig. 1 #143, 155, and #170; 0071; 0077-78].
As for claim 51, YAS/COLIN/BEST teach claim 49 and YAS further teaches that the collator includes a bonding module and a cutting (profiling) module [see claim 49].


Claims 17-18, 20, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2011/0222081) hereinafter YAS, Colin et al (2015/0321255) hereinafter COLIN, and Best (US 5,515,599) hereinafter BEST as applied to claim 1, in further view of Wattyn et al (US 2009/0302523) hereinafter WATT.

As for claim 17, YAS/COLIN/BEST/ teach claim 1 and further teaches a feed tray (media cartridge which is substantially tray like) [YAS: Fig. 1 #130; 0080]. 
The combination does not teach the feed mechanism comprising a pick and place roller.
WATT teaches a gripping head (a gripping unit) [Fig. 1; 0030] which includes two rollers (wheels on respective cylinders) [Fig. 1 and 6 #2 and 5; 0030; 0033-34]. WATT teaches that this method allows for a stable grip of paper [0033].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gripping head of WATT as the head of the pick and grab feed mechanism of YAS/COLIN/BEST in order to allow for a stable grip of paper.
In the combination, the positioning of the rollers is understood to be a matter of using the machine (as the robot arm would be used to transfer the sheet from station to station and therefore would be adjacent or not depending on method of use) [see e.g. MPEP 2114].

As for claim 18, YAS/COLIN/BEST teach claim 15 and in YAS/COLIN/BEST/WATT as used in claim 17, as the paper can be fed all the way through [WATT: Fig 5 #20; 0021], it would be capable of inverting.



As for claim 27, YAS/COLIN/BEST teach claim 25 and in the combination employing the rollers as applied to claim 18, the apparatus would be capable of reversing the layer before transporting it back to the feed tray [see claim 7]. 

As for claim 30, YAS/COLIN/BEST/BARI teach claim 7, the head is mounted on a robot arm that would be capable of reaching all of the processes in order to be able to transport (in particular orient) [see claim 5].


Claims 11, 18, 21, 52-54, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2011/0222081) hereinafter YAS, Colin et al (2015/0321255) hereinafter COLIN, and Best (US 5,515,599) hereinafter BEST as applied to claim 1 in further view of Stephens et al (US 2016/0279978) hereinafter STEPH. 


As for claim 11, YAS/COLIN/BEST teach claim 1 and a sensor (optical sensor) [Fig. 1 #180] which can detect marks [0088] and a print head [Fig. 1 #141; 0070]. But does not necessarily 
STEPH teaches a duplex printer (a printer that can print on first and second sides) [0012] which uses a sensor to detect alignment marks on both sides [0013]. STEPH has a print head that can print on the second side (the features used to print using the first printer unit such as the print heads are understood to also exist in the second printer unit) [Fig. 1 #130 and 160; 0025; 0031]. The benefits of STEPH are that it allows for precise aligning of both the first and second side (back and front) [0014; 0017].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the printer of STEPH as the printer of YAS/COLIN as this printer allows for the precise aligning of both the first and second sides of the paper. 
The substituting of one printer for another is a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

	As for claim 18, YAS/COLIN/BEST teach claim 1 and claim 15 and as taught by the combination of YAS/COLIN/BEST/STEPH for claim 11, the feed mechanism (the entire feed track from the beginning of the printer to the end) also comprises a roller that inverts the paper (the turn bar which is understood to substantially be a roller) [Fig. 1 #140; 0027].

	As for claim 21, YAS/COLIN/BEST teach claim 1 and as taught by the combination of YAS/COLIN/BEST/STEPH for claim 11 the duplex printer would be capable of printing the duplex 

	As for claim 52, YAS/COLIN teach claim 1 and as taught by the combination of YAS/COLIN/STEPH for claim 11 and STEPH further teaches a transport path which goes to a first and second printer (the media web path) [Fig. 1 #115; 0027].

	As for claim 53, YAS/COLIN/BEST/STEPH teach claim 52 and that the two printers are co-located (in the same printer) [see claim 11].

	As for claim 54, YAS/COLIN/BEST/STEPH teach claim 53 and that the printers are located spaced apart [STEPH: Fig. 1 #130 and 160].

	As for claim 56, YAS/COLIN/BEST/STEPH teach claim 54 and that the printers have their own respective print heads [see claim 11].

	As for claim 57, YAS/COLIN/BEST/STEPH teach claim 56 and further that sheet is between the print heads (as the print heads are on opposing horizontal sides with sheet between them) [see claim 11].
	 
Claims 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2011/0222081) hereinafter YAS, Colin et al (2015/0321255) hereinafter COLIN, and Best (US 5,515,599) hereinafter BEST as applied to claim 1 in further view of Brewington et al (US 2001/0021331) hereinafter BREW. 

As for claims 52-55 YAS/COLIN/BEST teach claim 1 but does not teach that there are two print stations to print on alternate sides of a paper nor that the print head can move between these two stations.
BREW teaches a printer to print on both sides of a paper [0002]. This includes a print head which is capable of printing at two separate stations, one station which prints on a first side [at the location of Fig. 1 #17] and then on a second side [at the location of Fig. 1 #24; 0019; 0031]. These two stations are within the same printer (therefore co-located) and spaced apart. The Examiner notes that BREW contemplates printing on other kinds of document such as blank paper [0043].
As BREW is a printer, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the printer of BREW as the printer of YAS/COLIN/BEST as it would have amounted to a simple substitution of printers. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712